Title: From George Washington to the Pennsylvania Associators, 8 August 1776
From: Washington, George
To: Pennsylvania Associators



Gentlemen
Head Qrs [New York] 8th Aug. [1776]

I had fully resolved to have paid you a visit in New Jersey if the movements of the Enemy and some late intelligence indicating an early attack had not induced me to suspend it. Allow me therefore to address you in this Mode as fellow Citizens & fellow Soldiers, engaged in the same glorious Cause. to represent to you that the Fate of our Country depends in all human probability on the Exertion of a few Weeks. That it is of the utmost importance to keep up a respectable Force for that time, & there can be no doubt that Success will crown our Efforts, if we firmly and resolutely determine to conquer or to die. I have placed so much confidence in the spirit & Zeal of the associated Troops of Pensylvania that I cannot persuade myself an impatience to return Home or a less honorable Motive will defeat my well grounded expectation, that they will do their Country essential Service at this critical time, when the Powers of Despotism are all

combined against it, and ready to strike their most decisive Stroke.
If I could allow myself to doubt your Spirit & Perseverance I should represent the ruinous Consequences of your leaving the Service, by setting before you the discouragement it would give the Army, the confusion and Shame of our Friends, and the still more galling triumph of our Enemies—But as I have no such doubts I shall only thank you for the Spirit & Ardor you have shewn in so readily marching to meet the Enemy and am most confident you will crown it by a glorious Perseverance.
The Honor & Safety of our bleeding Country & every other motive that can influence the brave and heroick Patriot call loudly upon us to acquit ourselves with Spirit. In short, we must now determine to be enslaved or free—If we make Freedom our Choice we must obtain it by the Blessing of Heaven on our united & vigorous Efforts.
I salute you Gentlemen most Affectionately and beg leave to remind you, that Liberty, Honor, & Safety are all at Stake—and I trust Providence will smile on our Efforts, and establish us once more the Inhabitants of a free & happy Country. I am Gentn Your most hble Servt

G.W.

